Exhibit 10.2

 

EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as
of February 16, 2007, is by and among BELDEN CDT INC., a Delaware corporation
(the “Borrower”), those Material Domestic Subsidiaries of the Borrower party
hereto (each a “Guarantor” and collectively, the “Guarantors”), and WACHOVIA
BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders (as
hereinafter defined) under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of January 24, 2006 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, the Credit Parties have requested that the Revolving Committed Amount
be increased by $60,000,000 to $225,000,000 (such increased amount, the
“Incremental Revolver”);

 

WHEREAS, certain of the Lenders have agreed to provide the additional
Commitments necessary for the Incremental Revolver;

 

WHEREAS, events of default exist pursuant to the Senior Note Purchase Documents
(the “Senior Notes Event of Default”) and therefore one or more Events of
Default exists under the Credit Agreement (collectively, the “Acknowledged Event
of Default”);

 

WHEREAS, the Credit Parties have requested the Lenders waive the Acknowledged
Event of Default and agree to amend certain additional provisions of the Credit
Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1        Amendments to Section 1.1.

 

(a)          The following definitions are hereby added to Section 1.1 of the
Credit Agreement in appropriate alphabetical order:

 

“Designated Real Estate” shall mean real property owned by the Borrower and/or
one or more of its Subsidiaries that is no longer used in the manufacturing
process of the Borrower or its Subsidiaries.

 

“Existing Subordinated Debt Securities” shall mean the 4.0% Convertible
Subordinated Debentures due July 15, 2023, in an original principal amount of
$110,000,000 (of which original principal amount, $110,000,000 is outstanding as
of the First Amendment Effective Date), issued by the Borrower (which, at the
time of such issuance was known as Cable Design Technologies Corporation, a
Delaware corporation), pursuant to the Existing Subordinated Note Indenture
which are outstanding on the First Amendment Effective Date, as such debentures
may be supplemented, amended or otherwise modified from time to time to the
extent permitted hereunder.

 

“Existing Subordinated Note Indenture” shall mean that certain Indenture, dated
as of July 8, 2003 by and among the Borrower (which, at the time of entering
into such Indenture was known as Cable Design Technologies Corporation, a
Delaware corporation), and US Bank National Association, as trustee, as
supplemented, amended or otherwise modified from time to time to the extent
permitted hereunder.

 

“First Amendment Effective Date” shall mean February 16, 2007.

 

“New Subordinated Debt Securities” shall have the meaning set forth in Section
6.11, as such debentures may be supplemented, amended or otherwise modified from
time to time to the extent permitted hereunder.

 

“New Subordinated Note Indenture” shall mean the Indenture with respect to the
New Subordinated Debt Securities, as the same may be supplemented, amended or
otherwise modified from time to time to the extent permitted hereunder.

 

(b)   The definitions of “Permitted Investments”, “Restricted Payment”,
“Scheduled Funded Debt Payments”, “Subordinated Debt Securities” and
“Subordinated Note Indenture” are hereby amended as follows:

 

2

 

--------------------------------------------------------------------------------

 

(i)     Clause (k) of the definition of “Permitted Investments” is hereby
amended and restated in its entirety to read as follows:

 

(k) Investments (in addition to those Investments in Subsidiaries existing as of
the First Amendment Effective Date and disclosed to the Administrative Agent on
Schedule 1.1(b) and Guaranty Obligations permitted by Section 6.1(h)) (i) by
Subsidiaries which are not Credit Parties in Subsidiaries which are not Credit
Parties; and (ii) by Credit Parties in Subsidiaries which are not Credit Parties
in an aggregate amount at any time outstanding not to exceed $600,000,000;
provided, that no Default or Event of Default shall exist either before or
immediately after the making thereof;

 

(ii)    Clause (e) of the definition of “Restricted Payment” is hereby amended
and restated in its entirety to read as follows:

 

(e) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, the Senior Notes, any Subordinated Debt or any other publicly
held or privately placed Indebtedness incurred in accordance with Section
6.1(p).

 

(iii)   The definition of “Scheduled Funded Debt Payments” is hereby amended by
the addition of the following sentence at the end thereof:

 

Further, notwithstanding the foregoing, the payment(s) permitted by Section
6.10(h) shall not be included in the determination of Scheduled Funded Debt
Payments.

 

(iv)   The definition of “Subordinated Debt Securities” is hereby amended and
restated in its entirety to read as follows:

 

“Subordinated Debt Securities” shall mean, collectively, (a) the Existing
Subordinated Debt Securities and (b) the New Subordinated Debt Securities.

 

(v)        The definition of “Subordinated Note Indenture” is hereby amended and
restated in its entirety to read as follows:

 

“Subordinated Note Indenture” shall mean, collectively, (a) the Existing
Subordinated Note Indenture and (b) the New Subordinated Note Indenture.

 

3

 

--------------------------------------------------------------------------------

 

1.2        Amendment to Section 2.1(a).     Section 2.1(a) is hereby amended by
increasing the Revolving Committed Amount from $165,000,000 to $225,000,000,
such increase to be implemented pursuant to Article II hereof.

 

1.3        Amendment to 2.5.     Section 2.5 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

 

Section 2.5

Incremental Facility.

 

Subject to the terms and conditions set forth herein, the Borrower shall have
the right, at any time from time to time during the Commitment Period and after
the First Amendment Effective Date, to incur additional Indebtedness under this
Credit Agreement in the form of term loans (each, an “Incremental Term Loan”)
and/or increases to the Revolving Committed Amount (each, an “Incremental
Revolver”; each Incremental Term Loan and Incremental Revolver, an “Incremental
Facility”) by an aggregate amount of up to $125,000,000. The following terms and
conditions shall apply to each Incremental Facility: (a) the loans made under
any such Incremental Facility (each an “Additional Loan”) shall constitute
Credit Party Obligations and will be secured and guaranteed with the other
Credit Party Obligations on a pari passu basis, (b) any such Additional Loans
(1) made pursuant to an Incremental Revolver shall have the same terms
(including interest rate, maturity date, voting rights and rights to receive the
proceeds of prepayments) as the existing Revolving Loans and shall be considered
Revolving Loans hereunder and (2) made pursuant to an Incremental Term Loan
shall have terms (including interest rate, maturity date, voting rights, rights
to receive the proceeds of prepayments and amortization) to be agreed upon by
the Administrative Agent and the Borrower at the time of such Incremental Term
Loan, (c) each Incremental Facility shall be in a minimum principal amount of
$25,000,000 and integral multiples of $2,500,000 in excess thereof, (d) the
proceeds of any Additional Loan will be used for the purposes set forth in
Section 3.11, (e) the Borrower shall execute such promissory notes as are
necessary to reflect the Additional Loans under any such Incremental Facility,
(f) before any Additional Loans are made, the conditions to Extensions of Credit
in Section 4.2 shall have been satisfied, (g) no Default or Event of Default
shall then exist or would exist after giving effect to any such Incremental
Facility, (h) the Administrative Agent shall have received from the Borrower a
satisfactory legal opinion of counsel to the Borrower and such other
documentation as it deems reasonably necessary to effectuate each such
Incremental Facility and (i) the Administrative Agent shall have received from
the Borrower updated financial projections and an officer’s certificate, in each
case in form and substance satisfactory to the Administrative Agent,
demonstrating that, (A) after giving effect to any such Incremental Facility on
a pro forma basis, the Credit Parties will be in compliance with the financial
covenants set forth in Section 5.9 and (B) if the full amount of the Revolving
Committed Amount (after giving effect to such Incremental Facility) were drawn
by the Borrower, the Credit Parties would be in compliance with all financial
covenants under the Subordinated Note Documents and the documents for all other
publicly held or privately placed Indebtedness incurred in accordance with
Section 6.1(p). Each Incremental Facility shall be obtained from existing
Lenders or from other

 

4

 

--------------------------------------------------------------------------------

 

banks, financial institutions or investment funds reasonably acceptable to the
Administrative Agent and the Borrower; provided that such other banks, financial
institutions and investment funds shall enter into such joinder or other
agreements to give effect thereto as the Administrative Agent and the Borrower
may reasonably request. The Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any Incremental
Facility therein.

 

1.4          Amendment to Section 2.8.     Section 2.8(b)(iii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Immediately upon receipt by any Credit Party or any Subsidiary of a Credit Party
of Net Cash Proceeds from any Debt Issuance, the Borrower shall prepay the Loans
(to the extent there are Loans outstanding) without a corresponding reduction in
the Revolving Committed Amount in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Debt Issuance (such prepayment
to be applied as set forth in clause (v) below). Notwithstanding the foregoing,
the Borrower shall not be required to prepay the Loans with the proceeds of a
Debt Issuance approved by the Administrative Agent in writing that is
consummated for the purpose of raising funds to finance Permitted Acquisitions
or certain capital expenditures or to refinance certain existing Indebtedness
(to the extent permitted hereunder), to the extent that the proceeds are
actually used for such Permitted Acquisition, capital expenditures or
refinancing.

 

1.5          Amendment to Section 5.9.     Section 5.9 of the Credit Agreement
is hereby amended by adding the following clause (c) at the end thereof:

 

(c)         Minimum Liquidity. If the Borrower obligates itself to redeem,
repurchase, retire or prepay the Subordinated Debt Securities, or to make cash
payments to the holders of the Subordinated Debt Securities upon conversion
thereof, or to make cash payments to holders in connection with the exchange of
Existing Subordinated Debt Securities for New Subordinated Debt Securities as
permitted by Section 6.11, then the Borrower shall maintain Minimum Liquidity of
$150,000,000 for so long as such obligation continues; provided, that the
foregoing amount shall be reduced by the amount of each payment made by the
Borrower to satisfy such obligations.

 

1.6          Amendment to 6.1(d).     Section 6.1(d) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(d)          Intercompany Indebtedness (i) among the Credit Parties, (ii) among
Subsidiaries of the Borrower that are not Credit Parties, (iii) owing from a
Credit Party to a Subsidiary of the Borrower that is not a Credit Party or (iv)
owing from a Subsidiary of the Borrower that is not a Credit Party to a Credit
Party in an aggregate principal amount outstanding at any time not to exceed (in
addition to such intercompany

 

5

 

--------------------------------------------------------------------------------

 

Indebtedness existing as of the First Amendment Effective Date) $600,000,000;
provided that, upon the request of the Administrative Agent at any time, any
such Indebtedness in the preceding clause (iii) shall be (1) fully subordinated
to the Credit Party Obligations hereunder on terms reasonably satisfactory to
the Administrative Agent and (2) evidenced by “floating balance” promissory
notes not requiring notations having terms reasonably satisfactory to the
Administrative Agent, the sole originally executed counterparts of which shall
be pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, as security for the Credit Party Obligations;

 

1.7          Amendment to 6.4(a).     Section 6.4(a) of the Credit Agreement is
hereby amended by (a) replacing clause (xi) thereof with clause (xi) below, (b)
adding a new clause (xii) and a new clause (xiii) thereto, to read respectively
as clause (xii) and clause (xiii) below, (c) amending and restating the provisos
at the end of such Section to read as shown below, and (d) making the
appropriate accompanying punctuation and grammatical changes thereto:

 

(xi)         sale and leaseback transactions with respect to real estate having
a net book value not to exceed $45,000,000 in the aggregate during the term of
this Agreement;

 

(xii)        sales of Designated Real Estate for fair market value in an
aggregate amount not to exceed $50,000,000 during the term of this Agreement;
and

 

(xiii)      other sales, leases, transfers or other dispositions of property or
assets not to exceed $10,000,000 in the aggregate during the term of this
Agreement;

 

provided that (A) with respect to clauses (ii), (iii), (vi), (xi), (xii) and
(xiii) above, at least 75% of any consideration received therefor by the Credit
Parties or any such Subsidiary shall be in the form of cash or Cash Equivalents,
(B) after giving effect to any sale, lease or transfer of property or assets
pursuant to clauses (xi), (xii) and (xiii) above, the Credit Parties shall be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 5.9 hereof, recalculated for the most recently ended quarter for which
information is available, (C) with respect to clause (iv) above, no Event of
Default shall exist or shall result therefrom and (D) with respect to clauses
(v) and (vi) above, no Default or Event of Default shall exist or shall result
therefrom; provided, further, that with respect to sales of assets permitted
hereunder only, the Administrative Agent shall be entitled, without the consent
of the Required Lenders, to release its Liens relating to the particular assets
sold; or

 

1.8          Amendment to Section 6.9.     Clause (iii) of Section 6.9 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(iii)       the Senior Note Purchase Documents and the documents for all other
publicly held or privately placed Indebtedness incurred in accordance with
Section 6.1(p),

 

6

 

--------------------------------------------------------------------------------

 

 

1.9

Amendments to Section 6.10.

 

(a)          Clause (c) of Section 6.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(c)         to pay regularly scheduled principal and interest payments in
respect of the Senior Notes, the Subordinated Debt Securities, other
Subordinated Debt and other publicly held or privately placed Indebtedness
incurred in accordance with Section 6.1(p),

 

(b)          Clause (f) of Section 6.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(f)           provided that (i) no Default or Event of Default has occurred and
is continuing or would result therefrom and (ii) after giving effect thereto on
a Pro Forma Basis there is at least $75,000,000 in Minimum Liquidity, to pay
dividends (other than those paid in accordance with the Borrower’s historical
dividend policy which are permitted as provided in (e) above) and repurchase
Capital Stock in an aggregate amount not to exceed (A) $150,000,000 during any
fiscal year and (B) $200,000,000 in the aggregate during the term of this
Agreement and

 

(c)          Section 6.10 of the Credit Agreement is hereby amended by (i)
adding a new clause (h) thereto, to read as clause (h) below and (ii) making the
appropriate accompanying punctuation and grammatical changes thereto:

 

(h)          to redeem, repurchase, retire or prepay the Subordinated Debt
Securities, or make cash payments to the holders of the Subordinated Debt
Securities upon conversion thereof, or make cash payments to holders in
connection with the exchange of Existing Subordinated Debt Securities for New
Subordinated Debt Securities in accordance with Section 6.11; provided that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) after giving effect thereto on a Pro Forma Basis, the
Credit Parties are in compliance with each of the financial covenants set forth
in Section 5.9; and (iii) the aggregate amount of all such redemptions,
repurchases, retirements, prepayments or cash payments shall not exceed
$110,000,000, plus cash payments in respect of fractional shares and cash
payments to holders in connection with the exchange of Existing Subordinated
Debt Securities for New Subordinated Debt Securities (but in any event not to
exceed $115,000,000 in the aggregate) during the term of this Agreement.

 

1.10       Amendment to 6.11.     Section 6.11 of the Credit Agreement is hereby
amended by adding the following sentence to the end thereof:

 

7

 

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Section 6.11 to the contrary, the
Credit Parties may issue new subordinated debt securities (“New Subordinated
Debt Securities”) in exchange for Existing Subordinated Debt Securities with
terms substantially identical to those in the Existing Subordinated Debt
Securities, but with terms that permit the making of payments in cash (pursuant
to the implementation of a net share settlement program) to the holders thereof
upon conversion of such New Subordinated Debt Securities and/or provide for an
increase in the conversion rate in the event of certain changes in control of
the Borrower; provided, that such terms shall be reasonably satisfactory to the
Administrative Agent

 

1.11       Amendment to Section 6.12.      Clause (c)(vii) of Section 6.12 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(vii)      pursuant to the Senior Note Purchase Documents and the documents for
all other publicly held or privately placed Indebtedness incurred in accordance
with Section 6.1(p),

 

1.12     Amendment to 6.14.     Section 6.14 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

Section 6.14     Operating Leases.

 

Each of the Credit Parties will not, nor will it permit any of its Subsidiaries
to, enter into, assume or permit to exist any obligations for the payment of
rent under Operating Leases which in the aggregate for all such Persons would
exceed $30,000,000 in any fiscal year of the Borrower.

 

1.13       Replacement Schedules.     Schedules 1.1(b) and 3.12 of the Credit
Agreement are hereby replaced in its entirety with the Schedules with the
appropriate numbers attached hereto as Exhibit B.

 

ARTICLE II

INCREASE IN COMMITMENTS

 

The Borrower has requested an increase of the Revolving Committed Amount by
$60,000,000 from $165,000,000 (as in effect prior to this Amendment) to
$225,000,000 (after giving effect to this Amendment). The Borrower has secured
additional Commitments from certain of the Lenders to provide the Incremental
Revolver, and the Administrative Agent has delivered to each such Lender a
revised Lender Commitment Letter setting forth its revised Commitment (after
giving effect to this Amendment). For the avoidance of doubt, the Incremental
Revolver shall not operate to reduce the availability of additional increases to
the Revolving Committed Amount pursuant to Section 2.5 of the Credit Agreement
(as amended by this Amendment).

 

8

 

--------------------------------------------------------------------------------

 

ARTICLE III

WAIVER

 

Notwithstanding the provisions of the Credit Agreement to the contrary, the
Required Lenders hereby waive, on a one-time basis, the Acknowledged Event of
Default.

 

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

 

4.1         Closing Conditions.     This Amendment shall become effective as of
the day and year set forth above (the “First Amendment Effective Date”) upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent):

 

(a)         Executed Amendment.     The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.

 

(b)         Executed Consents.     The Administrative Agent shall have received
executed consents, in substantially the form of Exhibit A attached hereto, from
the Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf. The delivery by the Administrative Agent of its
signature page to this Amendment shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.

 

(c)          Lender Commitment Letters; New Lender Joinder.     The
Administrative Agent shall have received sufficient additional Commitments from
the Lenders and/or new banks, financial institutions or investment funds to
provide the Incremental Revolver, and the Administrative Agent shall have
delivered to each Lender, bank, financial institution and investment fund
providing an additional Commitment a revised Lender Commitment Letter, setting
forth such Lender’s revised Commitment (after giving effect to this Amendment).
If any new bank, financial institution or investments fund provides a portion of
the Incremental Revolver, the Administrative Agent shall have received such
documentation as the Administrative Agent shall reasonably require joining such
entity as a new lender party to the Credit Agreement.

 

(d)          Consent and Approvals.      All consents and approvals of the
boards of directors, shareholders, governmental authorities and other applicable
material third parties necessary in connection with this Amendment shall have
been obtained.

 

(e)         Corporate and Capital Structure, etc.     The Administrative Agent
shall be satisfied with the corporate and capital structure and management of
the Borrower and its Subsidiaries after giving effect to this Amendment, with
all legal, tax, accounting, business and other matters relating to this
Amendment or to the Borrower and its Subsidiaries after giving effect to this
Amendment, and with the aggregate amount of fees and expenses payable in
connection with the consummation of this Amendment and the aggregate outstanding
amount of Indebtedness of the

 

9

 

--------------------------------------------------------------------------------

 

Borrower and its Subsidiaries, and any liens in connection therewith or
otherwise, after giving effect to this Amendment.

 

(f)         Material Adverse Change.     Since December 31, 2005, no material
adverse change shall have occurred in the business, operations, property, assets
or financial condition of the Borrower and its subsidiaries taken as a whole
which could reasonably be expected to have a Material Adverse Effect.

 

(g)        No Litigation.     There shall not exist any pending litigation or
investigation affecting or relating to any Credit Party or any of its
Subsidiaries that in the reasonable judgment of the Administrative Agent and
Lenders could be expected to have a Material Adverse Effect, that has not been
settled, dismissed, vacated, discharged or terminated prior to the First
Amendment Effective Date.

 

(h)        Financial Projections.     The Administrative Agent shall have
received from the Borrower updated financial projections, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(i)         Officer’s Certificate.     The Administrative Agent shall have
received a certificate from the Borrower reasonably satisfactory thereto that
(i) each of the Borrower and the Guarantors is solvent, (ii) the Borrower is in
compliance with all financial covenants set forth in Section 5.9 of the Credit
Agreement on a pro forma basis after giving effect to this Amendment and (iii)
demonstrates that if the full committed amount of the Revolving Committed Amount
(after giving effect to the $60,000,000 increase on the First Amendment
Effective Date) were drawn by the Borrower, the Borrower would be in compliance
with all financial covenants under the Subordinated Note Documents.

 

(j)         Legal Opinion.     The Administrative Agent shall have received an
opinion or opinions of counsel for the Credit Parties, dated the First Amendment
Effective Date and addressed to the Administrative Agent and the Lenders, in
form and substance reasonably acceptable to the Administrative Agent (which
shall include, without limitation, opinions with respect to the valid existence
of each Credit Party and opinions as to the non-contravention of the Credit
Parties’ organizational documents and the Subordinated Note Documents).

 

(k)        Payment of Fees. The Administrative Agent shall have received, for
itself and the Lenders, all fees owing pursuant to the engagement letter between
the Administrative Agent, the Arranger and the Borrower dated January 8, 2007.

 

(l)           Other Fees and Expenses.     The Borrower shall have paid in full
all reasonable out-of-pocket fees and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including without limitation, the reasonable fees and expenses of Moore & Van
Allen PLLC.

 

(m)         Prepayment of Senior Notes.     The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that the Senior Notes
have been prepaid in full

 

10

 

--------------------------------------------------------------------------------

 

(including all principal, interest, fees, premiums and other amounts due under
the Senior Notes) and the obligations of the Credit Parties and their
Subsidiaries under the Senior Note Purchase Documents have been terminated.

 

(n)          Miscellaneous.     All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

 

ARTICLE V

MISCELLANEOUS

 

5.1        Amended Terms.     On and after the First Amendment Effective Date,
all references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

 

5.2        Representations and Warranties of Credit Parties.      Each of the
Credit Parties represents and warrants as follows:

 

(a)         It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)        This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)         No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)        After giving effect to this Amendment and the prepayment in full of
the Senior Notes, the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects as of the
date hereof (except for those which expressly relate to an earlier date).

 

(e)          After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

11

 

--------------------------------------------------------------------------------

 

(f)          The Security Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.

 

(g)          Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 

5.3         Reaffirmation of Credit Party Obligations.     Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.

 

5.4        Credit Document.      This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.

 

5.5        Further Assurances.      The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.

 

5.6        Entirety.     This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

 

5.7          Counterparts; Telecopy.     This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

5.8        GOVERNING LAW.     THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

5.9        Successors and Assigns.     This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

12

 

--------------------------------------------------------------------------------

 

5.10     Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.     The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 9.14 and 9.17 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.

 

5.11     Acknowledgment of Repayment of Senior Notes.     The parties hereto
acknowledge that in connection with this Amendment and in accordance with the
conditions to effectiveness set forth in Section 4.1(m), the Borrower intends to
repay (or make irrevocable arrangements for the repayment of) the Senior Notes,
which repayment is permitted by the terms of Section 6.10 of the Credit
Agreement.

 

[remainder of page intentionally left blank]

 

 

13

 

--------------------------------------------------------------------------------

 

BELDEN CDT INC.

AMENDMENT TO CREDIT AGREEMENT

 

                IN WITNESS WHEREOF the Credit Parties and the Administrative
Agent (on behalf of the Required Lenders) have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

BELDEN CDT INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

GUARANTORS:

BELDEN WIRE & CABLE COMPANY,
a Delaware corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

 

BELDEN CDT NETWORKING, INC.,
a Washington corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

 

NORDX/CDT CORP.,
a Delaware corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

 

THERMAX/CDT, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

 

--------------------------------------------------------------------------------

 

 

 

BELDEN HOLDINGS, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

 

BELDEN TECHNOLOGIES, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

 

BELDEN INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

 

CDT INTERNATIONAL HOLDINGS INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Stephen H. Johnson

 

Name:

Stephen H. Johnson

 

Title:

Treasurer

 

 

 

--------------------------------------------------------------------------------

 

BELDEN CDT INC.

AMENDMENT TO CREDIT AGREEMENT

 

 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent on behalf of the Required Lenders

 

 

 

 

By:

/s/ David K. Hall

 

Name:

David K. Hall

 

Title:

Director – Agency Management

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF

LENDER CONSENT

 

See Attached.

--------------------------------------------------------------------------------

 

LENDER CONSENT

 

This Lender Consent is given pursuant to the Credit Agreement, dated as of
January 24, 2006 (as previously amended and modified, the “Credit Agreement”;
and as further amended by the Amendment (as hereinafter defined), the “Amended
Credit Agreement”), by and among BELDEN CDT INC., a Delaware corporation (the
“Borrower”), those Material Domestic Subsidiaries of the Borrower party thereto
(each a “Guarantor” and collectively, the “Guarantors”), the lenders and other
financial institutions from time to time party thereto (the “Lenders”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein.

 

The undersigned hereby approves the First Amendment to Credit Agreement and
Waiver (the “Amendment”), dated as of February 16, 2007, by and among the
Borrower, the Guarantors party thereto and the Administrative Agent and hereby
authorizes the Administrative Agent to execute and deliver the Amendment on its
behalf and, by its execution below, the undersigned agrees to be bound by the
terms and conditions of the Amendment and the Amended Credit Agreement.

 

Delivery of this Lender Consent by telecopy shall be effective as an original.

 

A duly authorized officer of the undersigned has executed this Lender Consent as
of the ___ day of February, 2007.

 

______________________________,

as a Lender

 

By: ______________________________

Name: ____________________________

Title: ___________________________

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

REPLACEMENT

SCHEDULES

 

See Attached.

 

--------------------------------------------------------------------------------

 



Belden CDT Inc.

 

 

 

 

 

 

 

 

 

 

Schedule 1.1(b)

 

 

 

 

 

 

 

 

 

 

Investments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Investor

 

 

 

Investee

 

 

 

Ownership Interest

 

Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belden CDT Inc.

 

 

Belden Inc.

 

 

 

100%

 

 

 

 

 

 

 

 

Belden Wire & Cable Company

 

100%

 

USD 75,000,000.00

 

 

 

 

 

 

Belden Technologies, Inc.

 

 

100%

 

USD 12,671,999.57

 

 

 

 

 

 

Boselan (UK)

 

 

100%

 

 

 

 

 

 

 

 

Belden CDT Networking, Inc.

 

100%

 

 

 

 

 

 

 

 

Red Hawk/CDT, Inc.

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belden Inc.

 

 

 

Belden Wire & Cable Company

 

100%

 

 

 

 

 

 

 

 

Belden Insurance Company

 

100%

 

 

 

 

 

 

 

 

Belden Communications Holding, Inc.

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belden Wire & Cable Company

 

Belden CDT International Inc.

 

100%

 

 

 

 

 

 

 

 

Belden Holdings, Inc.

 

 

100%

 

 

 

 

 

 

 

 

Belden Electronics S.a.r.l.

 

 

100%

 

 

 

 

 

 

 

 

Belden UK Limited

 

 

100%

 

 

 

 

 

 

 

 

Belden CDT (Canada) Inc.

 

100%

 

 

 

 

 

 

 

 

Belden Technologies, Inc.

 

 

100%

 

 

 

 

 

 

 

 

Belden (UK) Finco Limited Partnership

 

99% (other 1% Belden Communications Holding, Inc.)

 

 

 

 

 

 

Belden Electronics S.A. de C.V.

 

100%

 

 

 

 

 

 

 

 

Belden Brasil Commercial Ltda.

 

50% ( other 50% Belden CDT International Inc.)

 

 

 

 

 

 

Belden Electronics Argentina S.A.

 

50% ( other 50% Belden CDT International Inc.)

 

 

 

 

 

 

Belden Foreign Sales Corporation

 

100%

 

 

 

 

 

 

 

 

Belden (Bermuda) Finance Ltd

 

100%

 

 

 

 

 

 

 

 

Belden Superannuation Pty Ltd.

 

100%

 

 

 

 

 

 

 

 

Belden Australia Pty Ltd.

 

 

100%

 

AUD 27,288,400.62

 

 

 

 

 

 

Belden Australia Pty Ltd.

 

 

100%

 

AUD 3,337,896.99

 

 

 

 

 

 

Belden Wire & Cable Trading (Shanghai) Co. Ltd.

100%

 

 

 

 

 

 

 

 

Belden de Sonora S.A. de C.V.

 

98% (other 2% Belden CDT International, Inc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belden Communications Holding, Inc.

 

Belden (UK) Finco Limited Partnership

 

1%

 

 

 

 

 

 

 

 

Belden (Canada) Finco Limited Partnership

1%

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belden Holdings, Inc.

 

 

Belden International Holdings B.V.

 

100%

 

EUR 11,197,292.90

 

 

 

 

 

 

Belden International Holdings B.V.

 

100%

 

EUR 15,338,756.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belden Technologies, Inc.

 

 

Belden (Canada) Finco Limited Partnership

99% (other 1% Belden Communications Holding, Inc.)

 

 

 

 

 

 

Belden Wire & Cable B.V.

 

 

 

 

EUR 11,391,427.84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Belden CDT Networking, Inc.

 

CDT International Holdings Inc.

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CDT International Holdings Inc.

 

A.W. Industries Inc.

 

 

100%

 

 

 

 

 

 

 

 

Nordx/CDT Inc.

 

 

100%

 

 

 

 

 

 

 

 

Noslo Ltd

 

 

 

100%

 

 

 

 

 

 

 

 

CDT Asia Pacific

 

 

100%

 

 

 

 

 

 

 

 

Nordx/CDT Do Brazil Ltda.

 

100%

 

 

 

 

 

 

 

 

Nordx/CDT Asia Limited

 

 

100%

 

 

 

 

 

 

 

 

Nordx/CDT Corp.

 

 

100%

 

 

 

 

 

 

 

 

CDTCO Ltd

 

 

 

100%

 

 

 

 

 

 

 

 

Nordx/CDT Australia Pty Ltd

 

100%

 

 

 

 

 

 

 

 

Nordx/CDT-IP Corp.

 

 

100%

 

 

 

 

 

 

 

 

Tennecast/CDT, Inc.

 

 

100%

 

 

 

 

 

 

 

 

X-Mark/CDT, Inc.

 

 

100%

 

 

 

 

 

 

 

 

Thermax/CDT, Inc.

 

 

100%

 

 

 

 

 

 

 

 

Dearborn/CDT Corp

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Guarantees

 

 

Guarantor

 

Beneficiary

 

Purpose

 

Amount

 

 

Belden CDT Inc.

 

 

Wachovia Bank

Bank of Montreal

Overdraft Line

 

CAD 500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



Schedule 3.12 – Subsidiaries

 

Legal Name

Jurisdiction of Incorporation

Number of Authorized Shares

Number of Issued Shares

Percentage Ownership

Owner

Belden Inc.

Delaware

10,000

100

100

Belden CDT Inc.

Belden Wire & Cable Company

Delaware

10,000

9,000

100

Belden Inc.

Belden Communications Holding, Inc.

Delaware

10,000

100

100

Belden Inc.

Belden Insurance Company

Vermont

200,000

100,000

100

Belden Inc.

Belden Holdings, Inc.

Delaware

10,000

100

100

Belden Wire & Cable Company

Belden Technologies, Inc.

Delaware

10,000

10,000

100

Belden Wire & Cable Company

Belden CDT International, Inc. (formerly Belden International, Inc.)

Delaware

10,000

100

100

Belden Wire & Cable Company

Belden Electronics S.a.r.l.

France

500

500

100

Belden Wire & Cable Company (99%)

Belden CDT International Inc. (1%)

Belden UK Limited

United Kingdom

1,000

2

100

Belden Wire & Cable Company

Belden CDT (Canada) Inc. (formerly Belden (Canada) Inc.)

Canada

Unlimited

8,000,100

100

Belden Wire & Cable Company

Belden Electronics S.A. de C.V.

Mexico

50

50

100

Belden Wire & Cable Company

 

 

--------------------------------------------------------------------------------

 

 

Belden Brasil Commercial Ltda.

Brazil

10,000

200

100

Belden Wire & Cable Company (50%)

Belden CDT International, Inc. (50%)

Belden Electronics Argentina S.A.

Argentina

12,000

12,000

100

Belden Wire & Cable Company (50%)

Belden CDT International, Inc. (50%)

Belden Foreign Sales Corporations

Barbados

10

10

100

Belden Wire & Cable Company

Belden Superannuation Pty Ltd

Australia

2

2

100

Belden Wire & Cable Company

Belden Australia Pty Ltd.

Australia

2,700,002

2,700,002

100

Belden Wire & Cable Company

Belden Wire & Cable Trading (Shanghai) Co. Ltd.

China

 

 

100

Belden Wire & Cable Company

Belden (UK) Finco Limited Partnership

United Kingdom

n/a

n/a

100

Belden Wire & Cable Company (99%)

Belden Communications Holding, Inc. (1%)

Belden (Canada) Finco Limited Partnership

Canada

n/a

n/a

100

Belden Technologies, Inc. (99%)

Belden Communications Holding Inc. (1%)

Belden International Holdings B.V.

Netherlands

50,000,000

10,000

100

Belden Holdings, Inc.

Belden Europe B.V.

Netherlands

50,000

10,000

100

Belden International Holdings B.V.

Belden Wire & Cable B.V.

Netherlands

200

180

100

Belden Europe B.V.

Belden CDT European Shared Services

Netherlands

90,000

18,000

100

Belden Europe B.V.

Belden Dunakabel Kft

Hungary

1,300,000,000

1,300,000,000

100

Belden Europe B.V.

Belden Electronics GmbH

Germany

50,000

50,000

100

Belden Europe B.V.

Belden Deutschland GmbH

Germany

50,000

50,000

100

Belden Europe B.V.

Belden Europe B.V. & Belden Wire & Cable B.V. Finance Gbr

Germany

n/a

n/a

100

Belden Europe B.V. (99%)

Belden Wire & Cable B.V. (1%)

 

 

--------------------------------------------------------------------------------

 

 

Belden-EIW GmbH & Co KG

Germany

n/a

n/a

100

Belden Deutschland GmbH (99.9%)

Belden Electronics GmbH (0.1%)

Red Hawk/CDT, Inc.

Delaware

1,000

100

100

Belden CDT Inc.

Boselan

United Kingdom

 

 

 

Belden CDT Inc.

Belden CDT Networking Inc.

Washington

 

 

 

Belden CDT Inc.

CDT International Holdings Inc.

Delaware

1,000

100

100

Belden CDT Networking, Inc.

Nordx/CDT Corp.

Delaware

1,000

100

100

CDT International Holdings Inc.

Thermax/CDT, Inc.

Delaware

1,000

100

100

CDT International Holdings Inc.

Dearborn/CDT Corp.

Delaware

1,000

100

100

CDT International Holdings Inc.

A.W. Industries

Florida

 

13,500

100

CDT International Holdings Inc.

Nordx/CDT Inc.

Canada

1,000

100

100

CDT International Holdings Inc.

Noslo Ltd.

United Kingdom

100

100

100

CDT International Holdings Inc.

CDT Asia Pacific PTE LTD

Singapore

 

 

100

CDT International Holdings Inc.

Belden Asia (Hong Kong) Limited

Hong Kong

 

100,000

100

CDT International Holdings Inc.

Nordx/CDT Australia Pty Ltd.

Australia

n/a

n/a

100

CDT International Holdings Inc.

Nordx/CDT Do Brazil Ltda.

Brazil

n/a

n/a

100

CDT International Holdings Inc.

CDTCO Ltd.

Bermuda

12,000

 

100

CDT International Holdings Inc.

Nordx/CDT – IP Corp.

Delaware

1,000

100

100

CDT International Holdings Inc.

Tennecast CDT, Inc.

Ohio

1,000

100

100

CDT International Holdings Inc.

X-Mark/CDT, Inc.

Pennsylvania

100,000

99,900

100

CDT International Holdings Inc.

Wire Group International Ltd.

United Kingdom

100,000

99,900

100

Noslo Ltd.

Raydex/CDT Ltd.

United Kingdom

1,000

100

100

Noslo Ltd.

Nordx Ltd.

United Kingdom

1,000

 

100

Noslo Ltd.

Anglo American Cables Ltd.

United Kingdom

 

100

100

Noslo Ltd.

CDT (CZ) SRO

Czech Republic

 

200,000

100

Noslo Ltd.

CDT/Nordic Holding AB

Sweden

 

101,000

100

Noslo Ltd.

ITC/CDT Industria Tecnica Cavi S.R.L.

Italy

 

 

100

Noslo Ltd.

Cekan/CDT A/S

Denmark

 

One common stock or (full) share at a value of 500,00DKK

100

Noslo Ltd.

 

--------------------------------------------------------------------------------

 

 

Cable Design Technologies (Deutschland) GmbH

Germany

 

DEM 25,000 ; DEM 24,500 ; DEM 500

100

Noslo Ltd.

Belden CDT Orebro AB

Sweden

 

24,000

100

CDT/Nordic Holding AB

Kabelovna Decin Poldmodly AS

Czech Republic

 

377,000

136,000

100

CDT/Nordic Holding AB

CDT Kabeltechnik Berlin GmbH

Germany

 

 

 

100

Kabelovna Decin Poldmodly AS

HEW-Kabel Heinz Eilentropp Verwaltungs GmbH

Germany

 

German equivalent of Limited Partnership

100

Cale Design Technologies (Deutschland) GmbH

HEW GmbH & Co KG

Germany

 

German equivalent of Limited Partnership

100

HEW-Kabel Heinz Eilentropp Verwaltungs GmbH

HEW-Kabel/CDT/Skandinaviska AB

Sweden

 

9,000 shares at nom 100SEK

100

HEW GmbH & Co KG

Belden de Sonora S.A. de C.V.

Mexico

50

50

100

Belden Wire & Cable Company (98%)

Belden CDT International, Inc. (2%)

Belden India Private Limited

India

 

 

 

 

 

 

No options, warrants, rights of conversion or purchase and similar rights
outstanding with respect to any of the entities listed above.

 

 